Title: From James Madison to Samuel Smith, 25 March 1807
From: Madison, James
To: Smith, Samuel



Dear Sir
Washington Mar. 25. 1807

I duly recd. your favor of the 14. and thank you for the candor of your remarks.  The enclosed will inform you that it has been thought proper to ask your ideas as to the Commercial articles of the Treaty.  The Contents of the Instrument are not precisely such as you suppose; as to the E. Inda. trade particularly.  As to impressments also, the question here is understood to turn not on form, but substance.  On the whole the P. prefers further negociation to a Treaty which, liable to a variety of inferior objections, fails as to an object most of all contemplated in the measures of Congs. and the Mission Exty.  You will infer from the proclamation just published, that the future course will be in the spirit of the past.  Yrs. respectfully

James Madison

